Execution Version


THIRD AMENDMENT TO TERM LOAN AGREEMENT
THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is effective as
of March 6, 2018 among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).
R E C I T A L S
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of March 9, 2015, as
amended by the First Amendment to Term Loan Agreement, dated as of September 9,
2015 and as amended by the Second Amendment to Term Loan Agreement, dated as of
November 2, 2016 (as so amended and as otherwise amended or modified from time
to time, the “Loan Agreement”);
WHEREAS, the Borrower has requested a modification to the Loan Agreement as
described below; and
WHEREAS, the Lenders party hereto are willing to agree to such modification,
subject to the terms set forth herein as more fully set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.    Amendments to Loan Agreement.
(a)The following definitions in Section 1.1 of the Loan Agreement are hereby
amended to read as follows:
“Maturity Date” means June 8, 2018.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself subject to or the target of comprehensive country-wide Sanctions (at the
time of this Loan Agreement, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan, and Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available list of Persons designated as being subject to Sanctions,
which lists are maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person organized or resident in a Sanctioned Country or (c) any Person
known by the Borrower or its Subsidiaries to be owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).
    (b)    The following definitions are hereby added to Section 1.1 of the Loan
Agreement in appropriate alphabetical order to read as follows:


 

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, or any European Union
member state.
“Third Amendment Effective Date” means March 9, 2018.
(c)    Section 2.1(a) of the Loan Agreement is hereby amended to read as
follows:
(a)    Loan. Subject to the terms and conditions of this Loan Agreement, the
Lenders agree to make a term loan in Dollars to the Borrower on the Funding Date
in an aggregate principal amount of $150,000,000 (the “Loans”). The Lenders
shall make the Loans to the Borrower by (i) advancing additional borrowings on
the Third Amendment Effective Date and/or (ii) continuing portions of the Loans
outstanding immediately prior to the Third Amendment Effective Date. Amounts
repaid or prepaid in respect of the Loans may not be reborrowed. The Commitments
of the Lenders shall terminate upon the making of the Loans on the Third
Amendment Effective Date pursuant to this Section 2.1.
(d)    Section 6.7 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
(a)    Since December 31, 2017, except as disclosed in the Borrower’s Annual
Report on Form 10-K for the Fiscal Year ended December 31, 2017, there has been
no development or event relating to or affecting the Borrower or any of its
Subsidiaries which would have or would reasonably be expected to have a Material
Adverse Effect.
(b)    Since December 31, 2017, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relating to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Loan Agreement and communicated to the Lenders.
(e)    Section 6.9 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
6.9    Litigation
Except as disclosed in the Borrower’s Annual Report on Form 10-K for the Fiscal
year ended December 31, 2017, there are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings, pending or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries which would have or would reasonably be expected to have a Material
Adverse Effect.


2

--------------------------------------------------------------------------------





(f)    Section 6.20 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
6.20    Anti-Corruption Laws and Sanctions.
The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, any Subsidiary and
their respective directors, officers and employees with the Anti-Corruption Laws
and applicable Sanctions. The Borrower, any Subsidiary and to the knowledge of
the Borrower or such Subsidiary their respective officers, directors and
employees, are in compliance with the Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
third party that will act in any capacity on behalf of or at the direction of
the Borrower or any Subsidiary in connection with or will benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transactions by the Borrower or any Subsidiary contemplated by
this Loan Agreement will knowingly violate any Anti-Corruption Law or applicable
Sanctions.
(g)    Section 6.21 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
6.21    [Reserved].
(h)    Section 7.5 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
7.5    Compliance with Law.
(a)    The Borrower will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect.
(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be a Sanctioned
Person.
(c)    The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with the Anti-Corruption Laws and
applicable Sanctions.
(d)    The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.
(i)    The following sentence is hereby added at the end of Section 7.9 of the
Loan Agreement to read as follows:
The Borrower will not request any Borrowing, and the Borrower shall not use, and
shall use commercially-reasonable efforts to ensure that any Subsidiary and its
or their respective


3

--------------------------------------------------------------------------------





directors, officers and employees shall not use, the proceeds of any Borrowing
directly or, to the knowledge of the Borrower, indirectly (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person in violation of applicable Sanctions, or in any Sanctioned Country in
violation of applicable Sanctions.
(j)    Schedule 1.1(a) to the Loan Agreement are hereby deleted in its entirety
and replaced with Schedule 1.1(a) attached hereto.
2.    Effectiveness.


This Amendment shall be effective as of March 9, 2018 (the “Third Amendment
Effective Date”)upon satisfaction of the following conditions precedent:


(a)    Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and each Lender.


(b)    Receipt by the Administrative Agent of the following:


(i)    Copies of the articles of incorporation of the Borrower certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its formation and copies of the bylaws of
the Borrower certified by a secretary or assistant secretary (or the equivalent)
of the Borrower to be true and correct as of March 6, 2018.


(ii)    Copies of resolutions of the board of directors of the Borrower
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, certified by a secretary or assistant
secretary (or the equivalent) of the Borrower to be true and correct and in full
force and effect as of March 6, 2018.


(iii)    An incumbency certificate of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of March 6, 2018.


(c)    Receipt by the Administrative Agent of opinions of counsel from counsel
to the Borrower (which may include in-house counsel with respect to matters of
New Mexico law), in form and substance acceptable to the Administrative Agent,
addressed to the Administrative Agent and the Lenders and dated as of March 6,
2018.


3.    Ratification of Loan Agreement. The term “Loan Agreement” as used in each
of the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Loan
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each party hereto
acknowledges and consents to the modifications set forth herein and agrees that,
other than as explicitly set forth in Section 1 above, this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents
(including, without limitation, the indemnity obligations set forth therein) and
that, after the date hereof, this Amendment shall constitute a Loan Document.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided here


4

--------------------------------------------------------------------------------





in, operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of any of the Loan Documents.


4.    Authority/Enforceability. The Borrower represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment, or, if required, any such consent, approval,
authorization, order, filing, registration or qualification has been previously
obtained or made.
5.    Representations and Warranties. The Borrower represents and warrants to
the Lenders that (a) the representations and warranties of the Borrower set
forth in Section 6 of the Loan Agreement are true and correct as of the date
hereof, unless they specifically refer to an earlier date, (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default,
and (c) it has no claims, counterclaims, offsets, credits or defenses to its
obligations under the Loan Documents, or to the extent it has any, they are
hereby released in consideration of the Lenders party hereto entering into this
Amendment.
6.    New Lender.


(a)    On the Third Amendment Effective Date, The Bank of Tokyo-Mitsubishi UFJ,
Ltd. (the “New Lender”) hereby agrees to provide a Commitment in the amount set
forth on Schedule 1.1(a) attached hereto and the initial Pro Rata Share of the
New Lender shall be as set forth therein.


(b)    The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Loan Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Loan Agreement, (iii) from and after the Third Amendment
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to provide its Commitment
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a foreign lender, it has delivered to the Administrative Agent and the
Borrower any documentation required to be delivered by it pursuant to the terms
of the Loan Agreement, duly completed and executed by the New Lender; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent


5

--------------------------------------------------------------------------------





or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


(c)    The Borrower and the Administrative Agent agree that, as of the Third
Amendment Effective Date, the New Lender shall (i) be a party to the Loan
Agreement and the other Loan Documents, (ii) be a “Lender” for all purposes of
the Loan Agreement and the other Loan Documents, and (iii) have the rights and
obligations of a Lender under the Loan Agreement and the other Loan Documents.


(d)    The applicable address, facsimile number and electronic mail address of
the New Lender for purposes of Section 11.1 of the Loan Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.


7.    Exiting Lenders. The Commitments and outstanding Loans of Royal Bank of
Canada, SunTrust Bank and U.S. Bank National Association (each, an “Exiting
Lender”) under the Loan Agreement are hereby assigned and reallocated among the
other Lenders in the manner provided in Schedule 1.1(a) attached hereto. After
giving effect to this Amendment, the Exiting Lenders shall no longer have any
Commitments or outstanding Loans under the Loan Agreement. Each Exiting Lender
joins in the execution of this Amendment solely for purposes of acknowledging
and consenting to the assignment and reallocation of its Commitments and Loans
under the Loan Agreement. Concurrently with the effectiveness of this Amendment,
each Exiting Lender shall have received payment in full for all outstanding
Obligations owing to it under the Loan Agreement. Notwithstanding anything in
the Loan Agreement or any other Loan Document to the contrary, all assignments
and reallocations of Loans and Commitments pursuant to this Section 7 shall be
deemed to be assignments made subject to and in compliance with Section 11.3 of
the Loan Agreement (including, without limitation, the ‘Standard Terms and
Conditions’ applicable to Assignments and Assumptions).
8.    No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would reasonably be expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.
9.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (pdf) shall be
effective as an original.


6

--------------------------------------------------------------------------------





10.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


PNM RESOURCES, INC.,
a New Mexico corporation
By: /s/ Elisabeth Eden                
Name: Elisabeth Eden
Title: Vice President and Treasurer


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
By: /s/ Gregory R. Gredvig            
Name: Gregory R. Gredvig
Title: Director












NEW LENDERS:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a New Lender




By: /s/ Eric Otieno                
Name: Eric Otieno
Title: Vice President


EXITING LENDERS:
ROYAL BANK OF CANADA,
as an Exiting Lender




By: /s/ Frank Lambrinos                
Name: Frank Lambrinos
Title: Authorized Signatory




SUNTRUST BANK,
as an Exiting Lender




By: /s/ Yann Pirio                
Name: Yann Pirio
Title: Managing Director




U.S. BANK NATIONAL ASSOCIATION,
as an Exiting Lender




By: /s/ Holland H. Williams            
Name: Holland H. Williams
Title: Vice President







SCHEDULE 1.1(a)
PRO RATA SHARES


Lender
Commitment
Pro Rata Share
Wells Fargo Bank, National Association
$75,000,000.00
50.000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$75,000,000.00
50.000000000%
TOTAL
$150,000,000.00
100.000000000%







7